Title: Enclosure: Destutt de Tracy to Pierre Samuel Du Pont de Nemours, 30 January 1816
From: Destutt de Tracy, Antoine Louis Claude
To: Du Pont de Nemours, Pierre Samuel


      
        Mon cher maître
        Paris Ce 30. Janvier 1816.
      
       je ne vous ai pas ecrit plutôt parceque je croyais toujours que vous alliez nous revenir; mais aujourd’hui quoique j’espere vous revoir bientôt, je Suis obligé de m’adresser à vous et je le fais avec confiance, vous connaissant trop pour ne pas espérer de vous trouver toujours le même pour moi et pour le Sujet de mes etudes
      Comme vous êtes dans un autre monde il doit etre celui des lumieres et de la Vérité Car celui que j’habite est assurement celui du mensonge et de l’aveuglement. J’ai plus que ma part de l’aveuglement général; car j’ai presque perdu les yeux, et Sans mon petit Secretaire Augustin je ne pourrais Communiquer avec vous, mais pour le mensonge je n’en Suis pas quoique j’aie été quelque fois mystérieux par necessité
      
      En votre qualité d’habitant du pays de la lumiere vous Savez aujourd’hui de qui est certain Commentaire, imprimé en Anglais à Philadelphie en 1811. maintenant je vous dirai de plus que  M. Jefferson me l’annonçait par une lettre infiniment aimable du 16 Janvier 1811. laquelle je n’ai reçuë avec un Seul exemplaire de ce commentaire que le 27. 7bre suivant Je lui ai repondu le 21. 8bre et 15. novbre même année pour le remercier et lui ai envoyé en même tems mes trois Volumes imprimés et le manuscrit de mon quatrième; J’ai été très long tems sans entendre parler de lui. Enfin le 14 Mai 1814 J’ai recu de lui une lettre du 28. 9bre 1813. en reponse à celle là dans laquelle il me dit 1o qu’il espère faire publier bientôt le Commentaire en français. 2o qu’il fait traduire en anglais le manuscrit de mon quatrième Volume et que je le recevrai avec Sa lettre; rien de tout cela ne m’est arrivé encore; je ne Sais Si la reponse que je lui ai faite le 14 Juillet 1814 a été plus heureuse; je le remerciais à ce Sujet et aussi pour les Soins obligeants que MesGallatin et Adams Avaient eus de mon fils en Russie; depuis ce tems, je n’ai plus eu de nouvelles de lui ni de mon diplôme de la Société Philosophique qu’il devait m’envoyer. Je crois bien qu’on m’a retenu ou perdu quelque lettre et quelque paquet
      Maintenant, mon cher maitre, mon maudit imprimeur vient, malgré ma répugnance, de publier mon quatrième Volume et un Commencement du cinquième dont j’avais déposé le manuscrit chez lui avec une note finale, parceque c’est tout ce que j’ai fait et ferai jamais. Seulement j’ai obtenu qu’il n’en fut pas parlé dans aucuns journaux, voulant vivre et mourir en paix désormais.
      Je vous envoye cy-joint, un exemplaire de ce tome pour M. Jefferson, un pour la Societé philosophique et deux pour vous; je mets le tout Sous votre protection, je vous prie de me faire Savoir Si cela Vous est parvenu; Vous me feriez en outre, un extréme plaisir de me faire passer quelques exemplaires du Montesquieu, tant en Anglais qu’en francais, plus de la traduction Anglaise de ce quatrième Volume et aussi de celle de mes trois premiers, Si toutefois, cette derniere existe Comme on m’en a flatté je reconnaitrai là vos anciennes bontés et elles me Seront toujours plus chères. Je vous demande exprêssement la permission de remettre à Made Dupont ce que tout ce fatras aura pu vous couter
      Recevez mon cher maître, les nouvelles assurances de mon ancien et inviolable attachement
      Mettez-moi je vous prie aux pieds de m. Jefferson; un pauvre aveugle n’ose plus lui ecrire
     
      Editors’ Translation
      
        
          My dear master
           Paris 30. January 1816.
        
        I did not write to you earlier because I always believed that you would come back to us, but today, though I hope to see you again soon, I am forced to contact you and I do it confidently, knowing you too well to doubt your constancy toward me and the subject of my studies
        Since you are in another world, it must be the world of enlightenment and truth, because the one in which I live is assuredly that of lies and blindness. I have more than my share of the general blindness, because I have almost lost my vision and could not communicate with you without my little secretary Augustin.  But I do not favor lies, although I have at times been mysterious out of necessity
        As an inhabitant of the enlightened country, you know today who wrote a certain commentary, printed in English in Philadelphia in 1811. Moreover, I will now tell you that Mr. Jefferson had announced it to me in an infinitely kind letter dated 16 January 1811. I did not receive that letter, which contained  a single copy of this commentary,  until the following 27 September. I replied on 21 October  and  15 November of the same year to thank him, and I sent him at the same time my three printed volumes  and the manuscript of my fourth one. Much time elapsed before I heard from him. Finally, on 14 May 1814 I received his  letter dated 28 November 1813 in response to my 21 October letter, in which he tells me   first, that he hopes soon  to have the commentary  published in French, and second, that he has had the manuscript of my fourth volume translated into English and that I will receive it with his letter. None of these things has yet reached me. I do not know whether better luck has attended the reply I wrote him on 14 July 1814 thanking him for them and for the kind care Mr. Gallatin and Mr. Adams had taken of my son in Russia. Since then, I have had no news from him nor of my American Philosophical Society diploma that he was supposed to send me. I believe that some letter or package must have been detained  or lost
        Now, my dear master, despite my repugnance, my cursed printer has just published my fourth volume and the beginning of the fifth, the manuscript of which I had deposited at his house with a final note, because this is all I have done and all I will ever do. I only made certain that it would not be mentioned in any newspaper, as henceforth I want to live and die in peace.
        Enclosed please find one copy of this volume for Mr. Jefferson, one for the philosophical society, and two for you. I am placing everything under your protection, and I ask you to let me know if they all reach you. Furthermore, you would give me much  pleasure by sending me a few copies of the Montesquieu, in English as well as in French, along with more of  the English translation of the fourth volume and also of my first three volumes, if it exists as I have been told. I would recognize in this your previous acts of kindness, and it will be even dearer to me. I expressly request your permission to remit to Mrs. Du Pont whatever this whole jumble will have cost you
        My dear master, please accept renewed assurances of my old and inviolable attachment
        Please lay me at the feet of Mr. Jefferson; a poor blind man no longer dares to write him
      
    